12‐3487‐cr 
        United States v. Maldonado 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 18th day of September, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY,  
                                  Circuit Judges, 
                     JOHN F. KEENAN, 
                                  District Judge.* 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                        No. 12‐3487‐cr 
         
        SAMUEL MALDONADO, 
         
                                  Defendant‐Appellant.            


        *
         The Honorable John F. Keenan, of the United States District Court for the Southern 
        District of New York, sitting by designation.
 ____________________________________________  
  
 FOR APPELLANT:           MARSHA R. TAUBENHAUS, New York, NY. 
  
  FOR APPELLEE:           STEPHAN J. BACZYNSKI, Assistant United States 
                          Attorney, for William J. Hochul, Jr., United States 
                          Attorney for the Western District of New York, Buffalo, 
                          NY.           
 ____________________________________________  
  
       Appeal from the United States District Court for the Western District of 
 New York (Charles J. Siragusa, Judge). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment and sentence of the district 

court be and hereby are AFFIRMED. 

       After a jury trial, Defendant Samuel Maldonado was convicted of 

conspiracy with intent to distribute 500 or more grams of cocaine, 21 U.S.C. 

§ 846, and possession of cocaine with intent to distribute, 21 U.S.C. § 841(a)(1).1  

We assume the parties’ familiarity with the facts of this case.  Maldonado raises 

five issues on appeal.   

       First, Maldonado argues that there was insufficient evidence to support his 

conspiracy conviction.  Whether sufficient evidence existed to support a 

conviction is reviewed de novo.  United States v. Harvey, 746 F.3d 87, 89 (2d Cir. 

1
 The jury returned a not guilty verdict for the third charge of possession of a firearm by 
a felon under 18 U.S.C. § 922(g).  


                                            2
2014) (per curiam).  However, the defendant “bears a heavy burden” because 

“we view the evidence in the light most favorable to the government, drawing all 

inferences in the government’s favor and deferring to the jury’s assessments of 

the witnesses’ credibility.”  Id. (internal quotation marks omitted).  “Following 

this review, we will sustain the jury’s verdict if ‘any rational trier of fact could 

have found the essential elements of the crime beyond a reasonable doubt.’”  Id. 

(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).   

      “When a defendant challenges the sufficiency of the evidence in a 

conspiracy case, deference to the jury’s findings is especially important because a 

conspiracy by its very nature is a secretive operation, and it is a rare case where 

all aspects of a conspiracy can be laid bare in court with the precision of a 

surgeon’s scalpel.”  United States v. Santos, 541 F.3d 63, 70 (2d Cir. 2008) (internal 

quotation marks and alteration omitted).  “The record must nonetheless permit a 

rational jury to find: (1) the existence of the conspiracy charged; (2) that the 

defendant had knowledge of the conspiracy; and (3) that the defendant 

intentionally joined the conspiracy.”  Id. (citations omitted).   

      Here, viewing the evidence in the light most favorable to the government, 

we conclude the evidence was sufficient to support the conviction.  Maldonado’s 




                                            3
own statements to law enforcement officers show that he was systematically 

buying 31 grams of cocaine every four days for about four months.  He admitted 

that he was purchasing the cocaine from a Dominican seller and then reselling 

the drugs.  Law enforcement officers found baking soda and 54.8 grams of 

cocaine in Maldonado’s kitchen refrigerator.  Elsewhere in his apartment, officers 

located other drug trafficking tools, such as scales and glassine bags.  The 

quantity of cocaine involved was such that the jury could reasonably infer that 

both Maldonado and his supplier knowingly joined in a conspiracy the object of 

which was to sell to Maldonado’s customers.  Given the evidence presented to 

the jury, the argument that the evidence was insufficient to show that the 

Dominican seller conspired with Maldonado is not persuasive. 

       Second, Maldonado argues that he was entitled to a buyer‐seller exception 

jury instruction because evidence presented at trial could have supported the 

jury’s finding of a buyer‐seller, as opposed to a conspiratorial, relationship.  A 

district court’s decision to refuse a jury instruction that was requested by one of 

the parties is reviewed de novo.  United States v. Desinor, 525 F.3d 193, 198 (2d Cir. 

2008).   




                                           4
      “It is well‐established that a criminal defendant is entitled to a jury 

instruction reflecting his or her theory of defense for which there is some 

foundation in the proof, no matter how tenuous that defense may appear to the 

trial court.”  United States v. Medina, 944 F.2d 60, 64 (2d Cir. 1991) (internal 

quotation marks omitted).  In Medina, the Court explained that “[t]he rationale 

for holding a buyer and a seller not to be conspirators is that in the typical buy‐

sell scenario, which involves a casual sale of small quantities of drugs, there is no 

evidence that the parties were aware of, or agreed to participate in, a larger 

conspiracy.”  944 F.2d at 65.  That rationale does not apply in Maldonado’s 

situation because he was engaged in a systematic pattern of purchasing 31 grams 

of cocaine for $1,300 from a Dominican supplier, selling it over the course of four 

days, and then repeating the process.  Similar to Medina, where the wholesale 

quantities of cocaine evinced that the drugs were being purchased for resale, id., 

the Government here introduced Maldonado’s own admission that he was 

buying the cocaine for resale.  Therefore, the district court did not err in refusing 

to give the requested instruction.   

      Third, Maldonado argues that the district court abandoned its gatekeeper 

function related to expert testimony by failing to perform an on‐the‐record 




                                           5
analysis of whether Morales was qualified as an expert.  “We review the district 

court’s decision to admit or exclude expert testimony for an abuse of discretion.”  

United States v. Cruz, 363 F.3d 187, 192 (2d Cir. 2004) (internal quotation marks 

omitted).  “A district court’s determination with respect to the admission of 

expert testimony is not an abuse of discretion unless it is manifestly erroneous.”  

Id. (internal quotation marks omitted).   

      In this case, it was not manifest error for the district court to fail to conduct 

a Daubert analysis on the record.  Given the routine nature of law enforcement 

officers testifying as experts to educate the jury about the drug trade, it was not 

an abuse of discretion to refrain from an on‐the‐record Daubert analysis, and the 

district court acted within its discretion when allowing Morales to testify. 

      Fourth, Maldonado contends that Morales’s testimony was improper.  

Morales opined that the cocaine and drug paraphernalia found in Maldonado’s 

apartment were consistent with drug distribution rather than personal use.  The 

parties agree that this argument is evaluated under plain error review.  “To 

establish plain error, the defendant must establish (1) error (2) that is plain and 

(3) affects substantial rights.”  United States v. Villafuerte, 502 F.3d 204, 209 (2d Cir. 

2007).  The appellant must also show that “the error affected his substantial 




                                             6
rights—i.e., that it affected the outcome of the district court proceedings.”  United 

States v. Reyes, 691 F.3d 453, 457 (2d Cir. 2012) (per curiam) (internal quotation 

marks omitted).   

      Admission of Morales’s testimony was not in error.  “This court has 

repeatedly found that the operations of narcotics dealers are a proper subject for 

expert testimony.”  United States v. Lopez, 547 F.3d 364, 373 (2d Cir. 2008).  

“Testimony about the weight, purity, dosages, and prices of cocaine clearly 

relates to knowledge beyond the ken of the average juror.”  United States v. Tapia‐

Ortiz, 23 F.3d 738, 741 (2d Cir. 1994). 

      Fifth, Maldonado submits that the district court erred when it found that 

he is a career criminal.  We review de novo a district court’s interpretation of the 

Sentencing Guidelines, and its factual findings are reviewed for clear error.  

United States v. Mason, 692 F.3d 178, 182 (2d Cir. 2012).  “[Q]uestions that concern 

the district court’s authority to make a factual finding about the nature of the 

conviction are questions of law.”  United States v. Beardsley, 691 F.3d 252, 257 (2d 

Cir. 2012) (internal quotation marks omitted). 

      Here, Maldonado concedes that his New York conviction for criminal sale 

of a controlled substance in the second degree is a predicate offense, but he 




                                           7
argues that the record does not show that he was in custody within 15 years of 

the commencement of the present offense, as required by the Guidelines.  

Reading the Presentence Report’s description of this state conviction in concert 

with a prior federal conviction reveals that Maldonado was released from federal 

custody, reentered state custody on November 8, 2001, for a parole violation on 

the criminal sale of a controlled substance offense, and was then released on 

January 24, 2002.  The district court’s factual finding on this point was not clear 

error because it is plausible in light of the entire record.  Anderson v. City of 

Bessemer City, N.C., 470 U.S. 564, 573‐74 (1985).  With regard to Maldonado’s 

attempted burglary conviction, the Second Circuit has held that a conviction for 

attempted burglary in the third degree, N.Y. Pen. L. § 140.20, is a “crime of 

violence” under the sentencing guidelines.  United States v. Hurrell, 555 F.3d 122, 

123‐24 (2d Cir. 2009) (per curiam).  We reject Maldonado’s argument to the 

contrary, and we do not analyze whether his federal conviction also qualifies as a 

predicate offense because the two state convictions are sufficient to support his 

career offender status under Guideline § 4B1.1(a). 

       




                                           8
     For the reasons stated above, the judgment and sentence of the district 

court are AFFIRMED.  

                         
                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                      




                                         9